   Case 2:11-cr-00069-MHT-WC Document 242 Filed 05/21/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )          CRIMINAL ACTION NO.
     v.                                )              2:11cr69-MHT
                                       )                  (WO)
ALCHICO DEWAYNE GRANT                  )

                                  ORDER

    Upon consideration of the government’s motion for

an order authorizing the disclosure of protected health

information      (doc.   no.   241),         it    is   ORDERED    that   the

motion is granted to the extent set forth below.

    It is ORDERED that the government is permitted to

obtain    from    the    Bureau    of       Prisons     protected    health

information      pertaining       to       defendant     Alchico    Dewayne

Grant and the government is permitted to disclose such

materials to the court as necessary to respond to the

defendant’s pending motions for compassionate release

(doc. no. 238, 239).

    It is FURTHER ORDERED that the government shall not

disclose    any    protected       health          information      to    any
      Case 2:11-cr-00069-MHT-WC Document 242 Filed 05/21/20 Page 2 of 3



third-party           except    for     the   court    and   any    attorney

representing the defendant.

      It is FURTHER ORDERED that the government shall not

file with the court any medical records unless it seeks

to do so under seal and first redacts from such records

all     personal        identifying          information     that     is    not

necessary        to    assess     the    defendant’s        current    health

condition.

      It    is     FURTHER      ORDERED       that    the   government     and

Bureau of Prisons are expressly prohibited from using

or disclosing the protected health information obtained

pursuant      to      this     order    for    any    purpose   other      than

responding to the defendant’s request for compassionate

release.

      Additionally, the government is ORDERED to either

return the protected health information to the Bureau

of Prisons or destroy the protected health information

(including all copies made) immediately upon conclusion

of the litigation related to the defendant’s request

                                         2
   Case 2:11-cr-00069-MHT-WC Document 242 Filed 05/21/20 Page 3 of 3



for compassionate release, including any appeal of the

decision of this court.           See 45 C.F.R. §§ 163.502(b)

and 164.512(e)(1)(v).

    DONE, this the 21st day of May, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  3
